DETAILED ACTION
Claims 1 through 8 originally filed 24 April 2017. Claims 1 through 8 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 8 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a method of operating a pulsed laser system. This method involves receiving a trigger command and a voltage command, determining a repetition rate based on the time between receipt of the trigger and a previous trigger, and firing the laser on the basis of a voltage developed from these signals. The claim then requires this process to be repeated a second time. Particularly, a repetition rate gain estimator is retrieved on the basis of the determined repetition rate. A repetition rate gain estimator is specifically an algorithm for estimating the dv/de relationship based on differing repetition rates.
Jacques et al. (Jacques, US Patent 8,102,889) is notable for teaching a method of controlling the operation of a pulsed laser device on the basis of received commands and a calculated pulse interval. Jacques indicates the use of a dV/dt relationship and a dE/dV relationship to determine a dE/dt relationship that is used to determine the operating point which is 
Claim 1 requires the development and use of a repetition rate gain estimator for adjusting the voltage delivered to the laser. In contrast, the prior art does not develop anything like the repetition rate gain estimator in the same way and does not use values relating to a gain estimation in the same manner. As such, claim 1 is allowed.

Claim 5 is directed to a laser which is configured to carry out a method substantially similar to claim 1. As such, this claim is allowed for the same reasons set forth above regarding claim 1.

Claims 2 through 4 and 6 through 8 each depend properly from one of claims 1 and 5. As such, these claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/